Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the election filed on 02/01/2022.
Currently, claims 1-5, 9-16 are pending with claims 12-16 being formally withdrawn (where the office notes also that current claims 2-3 appear as if they are a loose attempt to claim un-elected species, but for now will be interpreted broadly as somewhat generic).  

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1 in the reply filed on 02/01/2022 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.  As noted in brief above, claims 2-3 appear to be loose attempts to claim un-elected species but for now the office will interpret them so broadly that they become somewhat generic and will be permitted to enter prosecution pending any further tightening of the language which would cause them to be definitely drawn only to the un-elected species.

Claim Interpretation
As noted above, the office will be taking a rather broad interpretation of claims 2 and 3 below such that they become generic to the elected species.  Indeed a separate reference like 

Claim Objections
Claim 9 is objected to because of the following informalities:  on the last line both instances of “thickness” should be “total thickness” as changed in the previous claims for proper antecedent basis/consistency.  Appropriate correction is required.

As to claim 11, while the office will not formally object to it, as it is not clear if it should have to change, it seems like “a” should go before “plane” on the second to last line for grammar.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oasa et al. (“Oasa” US 2016/0079406 published 03/17/2016).

a source coupled to a drain through a first group III-nitride (III-N) material (see channel layer 11 being GaN, when x is 0 in an embodiment, itself coupling source 21 and drain 22; [0022] and [0025] and see other nearby paragraphs for details; note additionally for specifically claim 3 below the office will include the upper part of 12, which acts as part of the drain overall structure here in the designation of the drain overall structure such that it will be 22+right hand portion of 12 beyond the trench in 12); 
a gate electrode between the source and the drain (see gate electrode 23 between 21 and 22; [0022]; note in the alternate the office can designate 23+31 together as one large structure); and 
a second III-N material over the first III-N material (see barrier layer of AlGaN over the channel layer 11; [0026]), 
wherein a first portion of the second III-N material extending from between the gate electrode and the first III-N material to a first of the source or drain (see the portion of 12 running from below 23, as in between 23 and layer 11, to over at the source 21) has a first total thickness (T1; Fig. 1A; [0028]), and a second portion of the second III-N material between the gate electrode and a second of the source and drain (see the second portion of 12 being over between 23 and drain 22) has a second total thickness (see T2; Fig. 1A; [0028]), less than the first total thickness (note T2 is less than T1).  

As to claim 2, Oasa shows a device wherein the first portion of the second III-N material extends from between the gate electrode to the source (see first portion noted above extending 

As to claim 3, Oasa shows a device (see the alternate designation for the drain above in claim 1 for specifically claim 3) wherein the second of the source or drain is laterally separated from an edge of the gate electrode by a first distance (see the gate to drain distance measured from the drain side edge of the gate electrode 23 to over to the overall designated drain which is here 22+right hand portion of 12 beyond the trench in 12), and the second III-N material has the second total thickness from adjacent the edge to the second of the source or drain (note here the office takes a broad enough interpretation of this claim to keep it generic and thus notes that the layer 12 has T2 extending over from the right side edge of 23 to the drain portion of the device, at 22+right hand portion of 12 beyond the trench in 12, although it does not go entirely over to 22).  Applicant will note here US 2013/0075749 for a narrower interpretation that is more specific to the applicant’s un-elected species.  

As to claim 4, Oasa shows a device wherein the second of the source or drain is laterally separated from an edge of the gate electrode by a first distance (see first distance from right hand edge of the gate electrode 23 to the drain electrode 22), and the second III-N material has the second total thickness over less than the entire first distance (note here the T2 total thickness of 12 only goes over part way towards 22).  

As to claim 5, Oasa shows a device wherein the gate electrode has a gate width, and the second III-N material has the second total thickness over the entire gate width (see the depicted 

As to claim 9, Oasa shows a device wherein: the first III-N material comprises Ga and N (see the GaN embodiment for layer 11 noted above), and the second III-N material has a higher Al content than the first III-N material (see AlGaN embodiment for layer 12 above); and 
the second total thickness is no more than 80% of the first total thickness (note embodiment with T2 as 10 nm as compared to T1 being 30 nm in an embodiment; [0028]).  


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Joshin (US 2013/0056746 published 03/07/2013).  
As to claim 1, Joshin shows a device (See Fig. 6 although this embodiment has many like parts from its parent Fig. 3 embodiment where the office will cite to, although the parts carry over as like parts; [0093] referring back to Fig. 3) comprising: 
a source coupled to a drain through a first group III-nitride (III-N) material (see the source 122 coupled to drain 123 by channel material 111 as a 3-N GaN layer; [0059]); 
a gate electrode between the source and the drain (see gate electrode 121 carrying over as like part; [0059] carrying over as like part); and 
a second III-N material over the first III-N material (see barrier material 112 over 111 and being made of AlGaN; [0059] carrying over as like part), 
wherein a first portion of the second III-N material extending from between the gate electrode and the first III-N material to a first of the source or drain (note here the portion of 112 extending from between 121 and 111 over towards 123) has a first total thickness (see total 

As to claim 10, Joshin shows a device wherein: the second III-N material comprises AlxGa-xN, InyAll-yN, or InyAli-y-zGazN; and x is between 0.25 and 0.4, y is less than 0.2, or z is less than 0.2 (note here the material is AlGaN with x being .25; [0063] carrying over as like part).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshin (US 2013/0056746 published 03/07/2013), as applied to claims above, in view of Dasgupta et al. (“Dasgupta” WO 2017/039587 published 03/09/2017).
As to claim 11, Joshin shows the device as related for claim 10 above, and further shows the device being one wherein the first III-N material comprises binary GaN (see GaN as the channel material layer 111; [0059]) but fails to show the device being one wherein a c-plane of the first and second III-N materials is no more than 100 from parallel to plane of an underlying substrate.

Dasgupta shows a device layer stack with first and second III-N materials having their c-plane no more than 10 degrees from parallel to a plane of an underlying substrate (note the III-N stack having first and second layers with the c-plane being no more than 10 degree from parallel to the (111) plane of the underlying Si substrate in the second paragraph of page 15).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the formation of two III-N materials no more than 10 degrees from parallel to a plane of an underlying substrate as taught by Dasgupta to have made the layers and an underlying appropriately aligned substrate layer in Joshin with the motivation of making an overall appropriately aligned structure that will end up making a good 2DEG with good properties (see the point of this structural layout being to make a 2DEG of good charge density and mobility in the same paragraph as cited to above).  



Conclusion
The office notes that while there is quite a bit of art available against the current pending application the office overall finds that no direct match for the elected species has been found and eventually with enough amendment(s) it is likely that a patent can issue.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/GRANT S WITHERS/               Primary Examiner, Art Unit 2891